Case 0:19-cv-62751-RKA Document 26 Entered on FLSD Docket 12/23/2020 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 0:19-cv-62751-RKA

   DAVID GREENWALD,

                  Plaintiff
           v.

   FROST-ARNETT COMPANY, and
   CORAL ANESTHESIA ASSOCIATES,
   INC.,

                  Defendants.


        DEFENDANT FROST-ARNETT COMPANY’S RESPONSE IN OPPOSITION TO
       PLAINTIFF’S VERIFIED MOTION FOR AWARD OF ATTORNEY’S FEES WITH
                     INCORPORATED MEMORANDUM OF LAW

          Defendant Frost-Arnett Company (“FAC”) respectfully submits this Opposition to

  Plaintiff’s Verified Motion for Award of Attorney’s Fees (D.E. 24).

  I.      INTRODUCTION

          Plaintiff’s Verified Motion for Award of Attorney’s Fees should be denied for three

  reasons. First, it fails to comply with several requirements of Local Rule 7.3. Local Rule 7.3(a)(1)

  required Plaintiff to file his motion within sixty (60) days of entry of the order giving rise to

  Plaintiff’s alleged entitlement to fees. Here, Plaintiff filed his motion more than 300 days late.

  Local Rule 7.3(b) required Plaintiff to serve FAC with a draft of his motion at least thirty (30) days

  prior filing, which Plaintiff did not do here. And finally, Local Rule 7.3(a)(8) requires Plaintiff to

  certify that he made a good faith effort to resolve the issues raised in his Motion, but his Motion

  contains no such certification. On its face, Plaintiff’s Motion exhibits clear disregard for this

  Court’s Local Rules, and the Court should deny Plaintiff’s Motion on this basis alone.




                                                    1
Case 0:19-cv-62751-RKA Document 26 Entered on FLSD Docket 12/23/2020 Page 2 of 13




          Second, even if the Court evaluates Plaintiff’s Motion on its substance, Plaintiff seeks to

  recover fees billed at an excessive rate. Considering the prevailing market rates for similar cases

  involving lawyers of similar experience and expertise, the hourly rates requested for Thomas J.

  Patti, Esq. ($475.00 per hour) and Paul A. Herman, Esq. ($575.00 per hour) are far from reasonable

  and well beyond the appropriate range for a case of this simplicity and short lifespan. For these

  reasons, the Court should deny Plaintiff’s Motion or, alternatively, substantially reduce the hourly

  rates Plaintiff seeks to recover.

          Third, Plaintiff seeks an excessive amount of attorney’s fees.             Plaintiff requests

  compensation for 12.9 hours of time for filing a straightforward, form complaint alleging simple

  claims under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”) and the

  Florida Consumer Collection Practices Act, Fla. Stat. § 559.55 et seq. (“FCCPA”). This case

  resolved within sixty (60) days of filing, with no motions practice or discovery. Additionally,

  Plaintiff improperly requests that the Court award him fees from FAC for time spent litigating

  against defendant Coral Anesthesia Associates, Inc. But time spent litigating claims against other

  defendants cannot be billed to FAC.

          For these reasons, the Court should deny Plaintiff’s Motion in its entirety or, alternatively,

  should award Plaintiff only his reasonable attorney’s fees and costs—a sum that falls far below

  those sought in Plaintiff’s Motion.

  II.     STANDARD OF REVIEW

          “The initial estimate of a reasonable attorney’s fee is properly calculated by multiplying

  the number of hours reasonably expended on the litigation time a reasonable hourly rate.” Hollis

  v. Roberts, 984 F.2d. 1159, 1161 (11th Cir. 1993) (internal citations omitted). The court must begin

  by determining a reasonable hourly rate which is defined as “the prevailing market rate in the



                                                    2
Case 0:19-cv-62751-RKA Document 26 Entered on FLSD Docket 12/23/2020 Page 3 of 13




  relevant legal community for similar services by lawyers of reasonably comparable skills,

  experience and reputation.” Norman v. Housing Auth. of Montgomery, 836 F.2d 1292, 1299 (11th

  Cir. 1988) (internal citations omitted). The court must “next evaluate the plaintiff’s requested fee

  for reasonableness in terms of the total hours expended by plaintiff’s counsel.” Sclafani v. I.C.

  System, Inc. 2010 U.S. Dist. LEXIS 35181, *4 (S.D. Fla. 2010). “After the lodestar is determined

  by multiplication of a reasonable hourly rate times hours reasonably expended, the court must next

  consider the necessity of an adjustment for results obtained…If the result was partial or limited

  success, then the loadstar must be reduced to an amount that is not excessive.” Norman, 836 F.2d

  1292 at 1302.

  III.   ARGUMENT

         A.       Plaintiff failed to comply with Local Rule 7.3 and, as such, his Verified Motion for
                  Award of Attorney’s Fees should be denied.

         Local Rule 7.3 “provides a mechanism to assist parties in resolving attorneys fee and costs

  disputes by agreement.” Local Rule 7.3(a). Accordingly, “[a] motion for an award of attorney’s

  fees…arising from the entry of a final judgment or order shall not be filed until a good faith effort

  to resolve the motion…has been completed.” Id. To comply with the good faith requirements of

  Local Rule 7.3, “a draft motion…must be served but not filed at least thirty (30) days prior to the

  deadline for filing any motion for attorney’s fees…governed by this Local Rule.” Local Rule

  7.3(b). Thereafter, “[w]ithin twenty-one (21) days of service of the draft motion, the parties shall

  confer and attempt in good faith to agree on entitlement to and the amount of fees…” Id. The

  motion must then “certify that a good faith effort to resolve issues by agreement

  occurred…describing what was and was not resolved by agreement and addressing separately the

  issue of entitlement to fees and amount.” Local Rule 7.3(a)(8).




                                                   3
Case 0:19-cv-62751-RKA Document 26 Entered on FLSD Docket 12/23/2020 Page 4 of 13




         “A party’s failure to comply with Local Rule 7.3 is adequate grounds for a denial of

  attorney’s fees.” Majestic Mirrors & Frame, LLC v. Elc. Mirror, LLC, 2017 U.S. Dist. LEXIS

  223984, *14 (S.D. Fla. 2017) citing J.B. Hunt Transp., Inc. v. S&D Transp., Inc., 589 F.App’x

  930, 934 (11th Cir. 2014) (holding that the district court’s denial of a motion for attorney’s fees for

  failure to comply with Local Rule 7.3 was not an abuse of discretion). A failure to serve a draft

  motion for attorney’s fees within thirty days after entry of judgment and failure to confer are alone

  sufficient reason to deny a motion for attorney’s fees. Norych v. Admiral Ins. Co., 2010 U.S. Dist.

  LEXIS 69793, *4 - *6 (S.D. Fla. 2010).

         Here, Plaintiff’s Motion violates three facets of Local Rule 7.3(a). Plaintiff never served

  FAC with a draft Motion. Plaintiff filed his Motion 347 days after he accepted of FAC’s Offer of

  Judgment and 343 days after the Court entered an Order closing the case and directing the parties

  to file a stipulation of dismissal within thirty (30) days in light of Plaintiff’s acceptance of FAC’s

  Offer of Judgment, well beyond the sixty (60) day requirement of Local Rule 7.3(a). D.E. 22.

  Finally, Plaintiff’s Motion contains no certification that a good faith effort to resolve issues by

  agreement occurred as required by Local Rule 7.3(a)(8)—because, but for a single demand made

  by email nearly a year ago, no such efforts occurred. As such, Plaintiff’s motion for attorney’s

  fees should be denied based solely on his failure to comply with Local Rule 7.3.

         B.      To the extent the Court entertains Plaintiff’s Motion on the merits, the Court should
                 substantially reduce counsel’s hourly rates.

         “A reasonable hourly rate is the prevailing market rate in the relevant legal community for

  similar services by lawyers of reasonably comparable skills, experience, and reputation.” Norman,

  836 F.2d at 1299. “[T]he burden is on the fee applicant to produce satisfactory evidence-in

  addition to the attorney’s own affidavits-that the requested rates are in line with those prevailing

  in the community for similar services by lawyers of reasonably comparable skill, experience, and

                                                    4
Case 0:19-cv-62751-RKA Document 26 Entered on FLSD Docket 12/23/2020 Page 5 of 13




  reputation.” Blum v. Stetson, 465 U.S. 886, 896, n. 11 (1984). “Satisfactory evidence at a minimum

  is more than the affidavit of the attorney performing the work.” Norman, 836 F.2d at 1299. In the

  absence of satisfactory evidence, the court “may consider its own knowledge and experience

  concerning reasonable and proper fees and may form an independent judgment either with or

  without the aid of witnesses to value.” Loranger v. Stierheim, 10 F.3d 776, 781 (11th Cir. 1994).

         This Court routinely reduces unreasonably excessive rates in consumer protection cases.

  In Richburg v. Carmel at the Cal. Club Prop. Owners Ass’n, counsel sought fees for time expended

  by two lawyers—one with 36 years of experience at $375.00 per hour, and another with 10 years

  of experience at $325.00 per hour for claims brought under the FDCPA and the FCCPA. 2019

  U.S. Dist. LEXIS 74423, *2—4 (S.D. Fla. 2019). Within six months of filing, the case settled and

  the parties filed a stipulation of dismissal leaving open the question of reasonable attorney’s fees

  and costs to be awarded to plaintiff as the prevailing party. Id. The court found a “‘blended’ rate

  of $250 per hour…[was] more appropriate for the work performed in this case.” Id. at *5.

         In Font v. Nco Fin. Sys, the court found that $300.00 per hour was reasonable for an

  attorney with “over ten years of experience exclusively devoted to consumer protection litigation.”

  2012 U.S. Dist. LEXIS 201536, *13—14 (S.D. Fla. 2012). There, plaintiff filed an action alleging

  violations of the FDCPA, TCPA, and FCCPA. Id. at *1—*2. Approximately two months after

  defendant filed its answer and affirmative defenses to plaintiff’s complaint, plaintiff accepted

  defendant’s offer of judgment that gave rise to plaintiff’s petition for attorney’s fees and costs. Id.

  at *1—3. In his petition, plaintiff sought $4,590.00 in fees for 19 hours of work performed by

  three attorneys, two paralegals, three law clerks, and four legal assistants. The Font court reduced

  the award of fees to $2,695.00 by reducing both the hourly rate requested and the number of

  reasonable hours expended. Id. at *33.



                                                    5
Case 0:19-cv-62751-RKA Document 26 Entered on FLSD Docket 12/23/2020 Page 6 of 13




         In Silver v. Tenent Healthcare Corp., the court found $375.00 to be a reasonable hourly

  rate for an attorney with over thirty years of experience and $300.00 per hour for an attorney with

  seven years of experience in an FDCPA class action settlement. 2014 U.S. Dist. LEXIS 193518,

  *10 - *12 (S.D. Fla. 2014). In Silver, plaintiffs alleged claims, individually and on behalf of a

  putative class, under the FDCPA, the FCCPA, and Florida’s Deceptive and Unfair Trade Practices

  Act, concerning allegations of excess billing in connection with healthcare services. Id. at *3 - *4.

  After “extensive” discovery, plaintiffs moved for certification of the class and defendants moved

  for summary judgment. Id. at *4. Thereafter, the case was stayed while the parties engaged in

  pretrial mediation and post-mediation negotiations which resulted in a settlement agreement and

  release. Id. The settlement agreement and release gave rise to plaintiffs’ claim for attorney’s fees.

  Id. Again, the Silver court reduced the requested fee award in terms of both hourly rate and

  reasonable number of hours expended. Id. at *32.

         Here, Plaintiff seeks $475.00 per hour for Thomas J. Patti and $575.00 per hour for Paul

  A. Herman. Both rates are profoundly unreasonable and far out of line with prevailing rates for

  similar cases prosecuted by similarly situated counsel in the Southern District of Florida. Mr. Patti

  has only been practicing law for five (5) years, after being admitted to the Bar in September of

  2015. D.E. 24-2, ¶ 3. Although Mr. Patti claims he has “operated as the lead counsel in over 500

  of individual consumer protection cases in the Southern District of Florida,” this is false in a host

  of respects—according to PACER, Mr. Patti has been counsel of record in 408 cases, not “over

  500,” in the Southern District of Florida. Moreover, an examination of those case—even choosing

  them at random—reveals that Mr. Patti was always counsel of record along with at least one other

  attorney from his firm, and sometimes with other law firms as well. The JointTime Card makes

  clear that Mr. Patti served in an associate role, as his work product, including the Complaint, was



                                                   6
Case 0:19-cv-62751-RKA Document 26 Entered on FLSD Docket 12/23/2020 Page 7 of 13




  routinely reviewed by more experienced members of his firm. D.E. 24-4. Mr. Patti has appeared

  on numerous dockets, but his Declaration lacks any evidence of trial experience or other highly

  skilled or specialized experience, training or practice sufficient to allow the Court to award him

  $475.00 per hour—an amount in excess of prevailing partner rates in this District.

         While Mr. Herman has been practicing law since 1984, Mr. Herman spent “21 years

  working in the area of Florida’s Workers’ Compensation and the federal Longshore and Harbor

  Workers’ Compensation Act (HWCA), primarily defending Employers & Insurance Carriers.”

  D.E. 24-3, ¶ 3. In 2005, he “became a fulltime mediator specializing in Florida Comp cases and

  those within the LHWCA and Defense Base Act (DBA) cases as part of that federal statute. Id. at

  ¶ 4. It was not until 2006 that Mr. Herman began to represent consumers in consumer rights

  litigation “outside of a still active mediation practice.” Id. Mr. Herman indeed has specialized

  training and experience—but not in consumer protection law. In fact, based on the Joint TimeCard,

  it appears that Mr. Herman was largely a referral source in this case—Mr. Greenwald’s FDCPA

  and FCCPA claims turned on Frost-Arnett’s alleged efforts to collect a debt arising from a

  workplace injury covered by worker’s compensation. Again, the Motion lacks any indication that

  Mr. Herman’s skill set and experience warrant such a profound deviation from the realm of

  “reasonable” hourly rates, particularly for such a short-lived and simple statutory claim.

         Clearly, the hourly rates requested by Plaintiff substantially exceed the reasonable rates in

  the Southern District of Florida for attorneys with far more experience in consumer litigation. See

  Norman, 836 F.2d 1292, 1299 (“[Plaintiff] bears the burden of producing satisfactory evidence

  that the requested rate is in line with the prevailing market rates. Satisfactory evidence at a

  minimum is more than the affidavit of the attorney performing the work. It should also be noted

  that in line with the goal of obtaining objectivity, satisfactory evidence necessarily must speak to



                                                   7
Case 0:19-cv-62751-RKA Document 26 Entered on FLSD Docket 12/23/2020 Page 8 of 13




  rates actually billed and paid in similar lawsuits.”) (internal citations omitted). As in Richburg,

  considering the simplicity of this case, its short duration, and the absence of any motions practice

  or discovery (among other factors), to the extent the Court is inclined to award Plaintiff anything

  in light of his failure to follow local procedure, a blended rate of $250.00 per hour is far more

  appropriate than the rates Plaintiff seeks.

         C.      To the extent the Court entertains Plaintiff’s Motion on the merits, the Court should
                 substantially reduce the number of hours for which Plaintiff seeks to recover fees.

         “The second step [in the lodestar calculation] requires a determination as to the number of

  reasonable hours expended by counsel.” Duckwork v. Whisenant, 97 F.3d 1393, 1397 (11th Cir.

  1996). “While exercising proper ‘billing judgment,’ the party should have excluded those hours

  that would be unreasonable to bill a client or opposing counsel without reference to skill, reputation

  or experience.” Id.; see also Conner v. BCC Fin. Mgmt. Servcs, Inc. 597 F.Supp.2d 1299, 1310

  (S.D. Fla. 2008) (“[T]he moving party must show billing judgment and exclude unnecessary hours

  irrespective of the skill, reputation or experience of counsel.”). “If fee applicants do not exercise

  billing judgment…the courts must exercise billing judgment for them.” Gill v. Graham, Noble, &

  Assocs. LLC, 2008 U.S. Dist. LEXIS 99001, *6 (S.D. Fla. 2008). “The court [should] therefore

  deduct unnecessary or redundant hours and time spent upon ‘discrete and unsuccessful claims’

  from the calculations.” Duckworth,97 F.3d at 1397 (deducting time spent litigating unsuccessful

  motion for summary judgment and unsuccessful aspect of damages claim). “Compiling raw totals

  of hours spent…does not complete the inquiry. It does not follow that the amount of time actually

  expended is the amount of time reasonably expended.” Copeland v. Marshall, 641 F.2d 880, 890

  (D.C. Cir. 1980). “[E]xcessive, redundant, or otherwise unnecessary” time should be excluded.

  Hensley v. Eckerhart, 461 U.S. 424, 434 (1983).




                                                    8
Case 0:19-cv-62751-RKA Document 26 Entered on FLSD Docket 12/23/2020 Page 9 of 13




           The Joint TimeCard attached to Plaintiff’s Motion as Exhibit D is a clear example of

  lawyers failing to exercise their billing judgment. First, the bills include the following time entries

  spent prosecuting claims against another defendant:

    ATTY        DATE              DESCRIPTION                               TIME          AMOUNT
     TP         12/4/19   SETTLEMENT DISCUSSIONS WITH                        0.1           $47.50
                          CO-DEFENDANT CORAL
                          ANESTHESIA ASSOCIATES, INC.
      TP        12/4/19   DRAFTING OF NOTICE OF                               0.1           $47.50
                          SETTLEMENT W/ CO-DEFENDANT
                          CORAL ANESTHESIA
                          ASSOCIATES, INC.
      TP        1/2/20    DRAFTING DISMISSAL OF                               0.1           $47.50
                          DEFENDANT CORAL ANESTHESIA
                          ASSOCIATES
      PH       11/15/19   NUMEROUS EMAILS WITH                                0.2           $115.00
                          DESERAE GORDON, ON BEHALF
                          OF CORAL ANESTHESIA
                          ASSOCIATES, ORIGINAL
                          CREDITOR FOR STATUS OF CASE
                          AND POSSIBLE SETTLEMENT
                          GLOBALLY INCLUDING FROST
                          ARNETT.
      PH       11/16/19   EMAILS WITH DESERAE GORDON                          0.3           $172.50
                          ON DISCUSSION OF SETTLEMENT
                          OPTIONS AND STATUS OF CASE
      PH       11/18/19   NUMEROUS EMAILS AND                                 0.4           $230.00
                          CONVERSATIONS WITH DESERAE
                          GORDON AND SKIP KOHLMEYER
                          ON STATUS OF FILING SUIT
                          AGAINST FROST ARNETTE AND
                          POSSIBLE SETTLEMENT AND
                          RESOLUTION
      PH       11/20/19   FOLLOW UP COMMUNICATION                             0.3           $172.50
                          AND DISCUSSION WITH
                          MICHELLE ROCHE AT
                          TRAVERLERS ON OBTAINING
                          ADDITIONAL DOCUMENTATION
                          FOR DATES OF SERVICE.
                          COMMUNICATION WITH DESERAE
                          GORDON ON DISCUSSION OF
                          SETTLEMENT OFFER
      PH       11/29/19   CONTINUED SETTLEMENT                                0.2           $115.00
                          DISCUSSIONS WITH DESERAE

                                                    9
Case 0:19-cv-62751-RKA Document 26 Entered on FLSD Docket 12/23/2020 Page 10 of 13




                           GORDON AND INFORMATION TO
                           CLIENT REGARDING SAME
       PH        12/2/19   NUMEROUS EMAILS WITH CO-                           0.4           $230.00
                           COUNSEL AND DESERAE GORDON
                           ON STATUS OF FILED SUIT AND
                           SETTLEMENT OPTION INCLUDING
                           FROST ARNETT
       PH        12/9/19   FOLLOW UP WITH DESERAE                             0.2           $115.00
                           GORDON ON RESOLUTION OF
                           CASE AND PROPOSAL FOR
                           SETTLEMENT WITH ORIGINAL
                           CREDITOR INDEPENDENT OF
                           FROST ARNETT
       PH       12//9/19   EMAILS AND FOLLOW UP REVIEW                        0.3           $172.50
                           OF SETTLEMENT DOCUMETNS
                           WITH ORIGINAL CREDITOR AND
                           IMPACT ON FROST ARNETT
                           LEAVING THEM OUT AS A PARTY
                           TO SETTLEMENT


   Plaintiff asks the Court to award him 2.6 hours of time, totaling $1,465.00, for time spent litigating

   against a different party. Time spent litigating claims against other defendants cannot be billed to

   FAC. See Timothy Gadson v. Unifin, Inc., et al., Case No. 9:19-cv-80336, D.E. 19, p. 7 (S.D. Fla.

   2019) (“This Court also agrees with Unifin that the time Plaintiff spent bringing its case against

   [the other defendant] is not properly billed to Unifin.”).

            Furthermore, the JointTime card contains the following time entries for work equally

   attributable to both defendants:

     ATTY        DATE            DESCRIPTION                                TIME          AMOUNT
      TP        10/29/19 PROVIDE CONFIRMATION OF THE                         0.1           $47.50
                         EXISTENCE OF A FDCPA AND
                         FCCPA CASE AGAINST FROST-
                         ARNETT COMPANY AND CORAL
                         ANESTHESIA ASSOCIATES
       TP       11/1//19 PREPARE AND PROVIDE DRAFT                            1.5           $712.50
                         OF LAWSUIT AGAINST FROST-
                         ARENTT COMPANY AND CORAL
                         ANESTHESIA ASSOCIATES TO JH
                         FOR REVIEW

                                                    10
Case 0:19-cv-62751-RKA Document 26 Entered on FLSD Docket 12/23/2020 Page 11 of 13




            By block-billing and failing to differentiate between parties, Plaintiff makes it impossible

   for either FAC or the Court to discern how much work is attributable to each defendant, warranting

   an across-the-board reduction. “The Eleventh Circuit approves the use of an across-the-board

   reduction for block-billed entries.” Richburg, 2019 U.S. District LEXIS 74423 at *9 citing Ceres

   Environmental Servs., Inc. v. Colonel McCrary Trucking, LLC 476 F. App’x 198, 203 (11th Cir.

   2012) (holding district court did not abuse its discretion by applying 10% reduction in block-billed

   hours); see also Oravec v, Sunny Isles Luxury Ventures, L.C., 2010 U.S. Dist. LEXIS 32390, *13

   (S.D. Fla. 2010) (applying 25% across-the-board reduction to block billed entries); Lil’ Joe Wein

   Music, Inc. v. Jackson, 2008 WL 268817, *13 (S.D. Fla. 2008) (applying 25% cut for block-billed

   time; McBride v. Legacy Components, LLC, 2018 U.S. Dist. LEXIS 218527, *3 (M.D. Fla. 2018)

   (reducing billable hours by 35% based on block-billed time entries). Here, because these time

   entries are equally attributable to each Defendant, the Court should reduce these blocked-billed

   entries by 50% to allocate the respective time equally between each defendant.

   IV.      CONCLUSION

            The Court should deny Plaintiff’s Verified Motion for Award of Attorney’s Fees based

   solely on Plaintiff’s failure to comply with the requirements of Local Rule 7.3. “[A] district court’s

   denial of [a motion for attorney’s fees] for failure to comply with Local Rule 7.3 [is] not an abuse

   of discretion.” J.B. Hunt Transp., Inc. v. S&D Transp., Inc., 589 Fed. Appx. 930, 934 (11th Cir.

   2014).

            Alternatively, based upon the prevailing market rates for consumer protection cases in the

   Southern District of Florida for lawyers with similar levels of experience and expertise, this Court

   should apply a blended hourly rate of $250.00. Richburg, 2019 U.S. Dist. LEXIS 74423 at *6

   (holding “blended” rate of $250.00 per hour reasonable for work performed by two lawyers-one

                                                    11
Case 0:19-cv-62751-RKA Document 26 Entered on FLSD Docket 12/23/2020 Page 12 of 13




   with 36 years of experience and the other with 10 years of experience-in an FDCPA and FCCPA

   lawsuit was reasonable given the Court’s “experience in [the Southern District of Florida].”).

   Additionally, at a minimum, the Court should reduce the number of hours expended by 2.6 hours

   for time spent litigating against Defendant Coral Anesthesia Associates, Inc. and by and additional

   0.8 hours for the block-billed times entries attributable equally to each Defendant (for a total

   reduction of 3.4 hours).

          WHEREFORE, Defendant Frost-Arnett Company respectfully requests this Honorable

   Court deny Plaintiff’s Verified Motion for Award of Attorney’s Fees and grant such further relief

   as the Court may deem just and proper.

                                         Respectfully submitted,

                                         MESSER STRICKLER, LTD.

                                 By:     /s/ John M. Marees, II
                                         LAUREN M. BURNETTE, ESQUIRE
                                         FL Bar No. 0120079
                                         JOHN M. MAREES, II, ESQUIRE
                                         FL Bar No. 0069879
                                         12276 San Jose Blvd.
                                         Suite 718
                                         Jacksonville, FL 32223
                                         (904) 527-1172
                                         (904) 683-7353 (fax)
                                         lburnette@messerstrickler.com
                                         jmarees@messerstrickler.com
                                         Counsel for Defendant Frost-Arnette Company

   Dated: December 23, 2020




                                                   12
Case 0:19-cv-62751-RKA Document 26 Entered on FLSD Docket 12/23/2020 Page 13 of 13




                                  CERTIFICATE OF SERVICE

          I certify that on December 23, 2020, a true copy of the foregoing document was served as

   follows:

    Via CM/ECF                                       Via CM/ECF
    Jibrael S. Hindi, Esq.                           Joel A. Brown, Esq.
    Thomas J. Patti, Esq.                            Friedman & Brown, LLC
    The Law Offices of Jibrael S. Hindi              3323 NW 55th Street
    110 SE 6th Street, Suite 1744                    Ft. Lauderdale, Florida 33309
    Ft. Lauderdale, Florida 33301                    Joel.brown@friedmanandbrown.com
    jibrael@jibraellaw.com                           (954) 966-0111
    tom@jibraellaw.com                               Counsel for Plaintiff
    (954) 907-1136
    (855) 529-9540 (fax)
    Counsel for Plaintiff

    Via CM/ECF
    Paul A. Herman, Esq.
    Consumer Advocates Law Group, PLLC
    4801 Linton Blvd., Suite 11A-560
    Delray Beach, Florida 33445
    paul@consumeradvocatelaw.com
    (561) 236-8851
    (561) 431-2352 (fax)
    Counsel for Plaintiff


                                          MESSER STRICKLER, LTD.

                                By:       /s/ John M. Marees, II
                                          LAUREN M. BURNETTE, ESQUIRE
                                          FL Bar No. 0120079
                                          JOHN M. MAREES, II, ESQUIRE
                                          FL Bar No. 0069879
                                          12276 San Jose Blvd.
                                          Suite 718
                                          Jacksonville, FL 32223
                                          (904) 527-1172
                                          (904) 683-7353 (fax)
                                          lburnette@messerstrickler.com
                                          jmarees@messerstrickler.com
                                          Counsel for Defendant Frost-Arnette Company

   Dated: December 23, 2020

                                                   13
